Case 3:18-cv-00363-WHA Document 168-2 Filed 03/11/19 Page 1 of 9




             EXHIBIT A
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document            168-2 Filed 03/11/19 Page 2 of 9


         Subject: RE: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA
         From: "Jacobs, Aaron" <ajacobs@princelobel.com>
         Date: 1/8/19, 11:53 AM
         To: Daniel Nazer <daniel@eff.org>, Alex Moss <alex@eff.org>, Lauren Abendshien
         <labendshien@goldmanismail.com>
         CC: Michael Pieja <MPIEJA@goldmanismail.com>, Doug Winnard <dwinnard@goldmanismail.com>, "Foster, James J."
         <jfoster@princelobel.com>, "Gannon, Kevin" <kgannon@princelobel.com>, "Bostock, Dean"
         <DBostock@princelobel.com>

         Dan,

         Uniloc will oppose a motion to intervene.

         Sincerely yours,
                Aaron

         Aaron Jacobs


         Prince Lobel Tye LLP
         One International Place, Suite 3700
         Boston, Massachusetts 02110

           617 456 8082 direct
           ajacobs@princelobel.com




         From: Daniel Nazer [mailto:daniel@eﬀ.org]
         Sent: Tuesday, January 08, 2019 2:48 PM
         To: Jacobs, Aaron <ajacobs@princelobel.com>; Alex Moss <alex@eﬀ.org>; Lauren Abendshien <labendshien@goldmanismail.com>
         Cc: Michael Pieja <MPIEJA@goldmanismail.com>; Doug Winnard <dwinnard@goldmanismail.com>; Foster, James J. <jfoster@princelobel.com>
         Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

         Counsel,

         Please let us know today whether your clients consent, take no position, or oppose a motion by EFF to intervene in cases
         Uniloc USA, Inc. v. Apple Inc., Cases No. 3:18-CV-00360-WHA; -00363-WHA; -00365-WHA; -00572-WHA for the limited
         purposes of opposing motions to seal.

         Best regards,
         Daniel

         On 1/4/19 4:11 PM, Daniel Nazer wrote:

                Counsel,

                Having not heard anything from Uniloc's counsel we assume that it does not plan to re-file new public versions
                of documents in this case.

                EFF intends to file a motion to intervene for the limited purpose of vindicating the public's right of access to
                court on Wednesday, January 9th.

                Please let us know if your client would consent, take no position, or oppose such a motion. We are available if
                you wish to meet and confer.

                Best regards,

                Daniel




1 of 8                                                                                                                                3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document              168-2 Filed 03/11/19 Page 3 of 9

             On 12/19/18 7:51 AM, Jacobs, Aaron wrote:
                   Daniel,

                   Thanks for reaching out again. We spoke with our client, and they are reviewing the materials to determine whether
                   there are por_ons that may be disclosed without harm. We will let you know once we have something more
                   concrete.

                   Sincerely yours,
                           Aaron

                   From: Daniel Nazer [mailto:daniel@eﬀ.org]
                   Sent: Tuesday, December 18, 2018 7:46 PM
                   To: Alex Moss <alex@eﬀ.org>; Jacobs, Aaron <ajacobs@princelobel.com>; Lauren Abendshien
                   <labendshien@goldmanismail.com>
                   Cc: Michael Pieja <MPIEJA@goldmanismail.com>; Doug Winnard <dwinnard@goldmanismail.com>; Foster, James J.
                   <jfoster@princelobel.com>
                   Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA


                   Hello Aaron,

                   Thank you again for meeting with EFF last Wednesday. Sorry that I could not make it myself.

                   Does Uniloc intend to revise the redactions to the filings in this matter and refile new public versions? Please
                   let us know this week.

                   Best regards,

                   Daniel

                   On 12/12/18 5:05 PM, Alex Moss wrote:
                         Aaron and Lauren,

                         Thank you for meeting and speaking with us today.

                         As discussed, if the parties are willing to revise the redactions to the
                         documents listed below, we would be happy to review them and consider
                         whether they comply with the Ninth Circuit’s sealing requirements and
                         thus whether for EFF’s intervention is necessary to assert the public's
                         right of access to the court records.

                         Regards,
                         Alex


                         Electronic Frontier Foundation
                         815 Eddy Street
                         San Francisco, CA 94109
                         (415) 436.9333 x160



                                On Dec 10, 2018, at 1:09 PM, Daniel Nazer <daniel@eff.org> wrote:

                                Thank you Aaron. We'll see you at 4pm on Wednesday.
                                We're at 815 Eddy Street, San Francisco. We can circulate call-in details closer to
                                the time.

                                On 12/7/18 11:18 AM, Jacobs, Aaron wrote:

                                       That’ll work.

                                       From: Michael Pieja [mailto:MPIEJA@goldmanismail.com]



2 of 8                                                                                                                                  3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document                      168-2 Filed 03/11/19 Page 4 of 9

                                  Sent: Thursday, December 06, 2018 5:04 PM
                                  To: Daniel Nazer <daniel@eﬀ.org>; Jacobs,
                                  Aaron <ajacobs@princelobel.com>; Alex Moss <alex@eﬀ.org>
                                  Cc: Lauren Abendshien <labendshien@goldmanismail.com>; Doug
                                  Winnard <dwinnard@goldmanismail.com>
                                  Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-WHA

                                  Daniel and Aaron,

                                  While I’m not available at 4pm Paciﬁc on the 12th, my colleague Lauren
                                  Abendshien (CC’ed here) will par_cipate for Apple. Kindly just let her know
                                  how best to reach you at that _me. Thanks,

                                  Mike

                                  Michael T. Pieja
                                  GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
                                  564 West Randolph Street· Suite 400· Chicago· IL· 60661
                                  direct: 312.881.5954 fax: 312.881.5197 cell: 415.420.8963
                                  mpieja@goldmanismail.com· www.goldmanismail.com

                                  The information contained in this communication is conOidential and should be considered to be
                                  attorney work product and/or attorney-client privileged. This communication is the property of
                                  Goldman Ismail Tomaselli Brennan & Baum LLP and is intended only for the use of the addressee. If
                                  you are not the intended recipient, please notify the sender, delete the message, and note
                                  that any distribution or copying of this message is prohibited. Any discussion of tax matters
                                  contained herein is not intended or written to be used, and cannot be used, for the purpose of
                                  avoiding any penalties that may be imposed under federal tax laws.




                                  From: Daniel Nazer <daniel@eff.org>
                                  Date: Thursday, December 6, 2018 at 2:36 PM
                                  To: "Jacobs, Aaron" <ajacobs@princelobel.com>, Alex Moss
                                  <alex@eff.org>
                                  Cc: Michael Pieja <MPIEJA@goldmanismail.com>
                                  Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-cv-00572-
                                  WHA

                                  Hello Aaron,

                                  Thank you for the response. I'll be in Washington D.C. that day but my
                                  colleague Alex Moss could meet with you. Perhaps you could visit
                                  EFF at 4pm for coffee and to meet & confer. We could teleconference
                                  in Apple's counsel so they can join. Would that work?

                                  Best regards,

                                  Daniel
                                  On 12/6/18 8:19 AM, Jacobs, Aaron wrote:
                                          Daniel,

                                          I am attending a pair of CMCs next Wednesday,
                                          December 12, at 2:00 p.m. in San Jose. But, I will be
                                          staying in San Francisco, about a half-mile from your
                                          ofOice. If you’re around, I could meet up with you at
                                          about 4:00 p.m. for coffee or the like.

                                          Sincerely yours,
                                                Aaron

                                          From: Daniel Nazer [mailto:daniel@eﬀ.org]
                                          Sent: Wednesday, December 05, 2018 3:10 PM



3 of 8                                                                                                                                3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document        168-2 Filed 03/11/19 Page 5 of 9

                                       To: Michael Pieja <MPIEJA@goldmanismail.com>; Jacobs,
                                       Aaron <ajacobs@princelobel.com>; Doug
                                       Winnard <dwinnard@goldmanismail.com>
                                       Cc: Foster, James J. <jfoster@princelobel.com>; Vella, Mahhew
                                       D. <mvella@princelobel.com>; Alan
                                       Lihmann <alihmann@goldmanismail.com>; Jennifer
                                       Greenblah <JGreenblah@goldmanismail.com>; Andrew
                                       Rima <arima@goldmanismail.com>; Emma
                                       Ross <eross@goldmanismail.com>; Lauren
                                       Abendshien<labendshien@goldmanismail.com>; Shaun
                                       Zhang <szhang@goldmanismail.com>; Ken
                                       Baum<KBaum@goldmanismail.com>; Alex
                                       Moss <alex@eﬀ.org>
                                       Subject: Re: Uniloc USA, Inc. v. Apple Inc., Case No. 18-
                                       cv-00572-WHA

                                       Counsel,

                                       Thank you Mike for your prompt response on behalf
                                       of Apple.

                                       We have not received any response from counsel for
                                       plaintiff Uniloc. Please let us know when you can be
                                       available to discuss EFF's request. Meeting and
                                       conferring may help narrow the issues in dispute.

                                       If we do not hear from counsel for Uniloc by the end
                                       of this week, we will assume that it is unwilling to
                                       confer and that we must file a motion to intervene
                                       and unseal to get the relief we seek.

                                       Best regards,

                                       Daniel



                                       On 11/29/18 2:52 PM, Michael Pieja wrote:
                                             Dear Daniel,

                                             All of the redacted text (and all the sealed
                                             exhibits) in the briefs in ques_on is material
                                             Uniloc designated as conﬁden_al when upon
                                             producing it in discovery. Apple sought to seal
                                             this material only because Uniloc’s designa_ons
                                             required it to do so under the Protec_ve Order in
                                             place in this maher. Apple is not making any
                                             independent claim that this material is en_tled to
                                             be sealed, and takes no posi_on on whether
                                             Uniloc’s requests to seal it are proper.

                                             Please do include Apple’s counsel on any further
                                             correspondence or meet-and-confers regarding
                                             this maher. Best regards,

                                             Mike

                                             Michael T. Pieja
                                             GOLDMAN ISMAIL TOMASELLI BRENNAN
                                             & BAUM LLP
                                             564 West Randolph Street· Suite 400· Chicago· IL·
                                             60661
                                             direct: 312.881.5954 fax: 312.881.5197 cell:
                                             415.420.8963




4 of 8                                                                                                      3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document               168-2 Filed 03/11/19 Page 6 of 9

                                            mpieja@goldmanismail.com·
                                            www.goldmanismail.com

                                            The information contained in this communication is conOidential
                                            and should be considered to be attorney work product and/or
                                            attorney-client privileged. This communication is the property of
                                            Goldman Ismail Tomaselli Brennan & Baum LLP and is intended
                                            only for the use of the addressee. If you are not the intended
                                            recipient, please notify the sender, delete the message, and note
                                            that any distribution or copying of this message is prohibited.
                                            Any discussion of tax matters contained herein is not intended or
                                            written to be used, and cannot be used, for the purpose of
                                            avoiding any penalties that may be imposed under federal tax
                                            laws.



                                            From: Daniel Nazer <daniel@eff.org>
                                            Date: Wednesday, November 28, 2018 at
                                            7:45 PM
                                            To: "ajacobs@princelobel.com" <ajacobs@princelobel.com>,
                                            Doug
                                            Winnard<dwinnard@goldmanismail.com>
                                            Cc: "jfoster@princelobel.com" <jfoster@princelobel.com>, "mvella@princelobel.com"
                                            <mvella@princelobel.com>, Michael
                                            Pieja <MPIEJA@goldmanismail.com>, Alan
                                            Littmann<alittmann@goldmanismail.com>,
                                            Jennifer
                                            Greenblatt <JGreenblatt@goldmanismail.com>,
                                            Andrew
                                            Rima <arima@goldmanismail.com>, Emma
                                            Ross <eross@goldmanismail.com>, Lauren
                                            Abendshien <labendshien@goldmanismail.com>,
                                            Shaun
                                            Zhang <szhang@goldmanismail.com>, Ken
                                            Baum <KBaum@goldmanismail.com>, Alex
                                            Moss <alex@eff.org>
                                            Subject: Uniloc USA, Inc. v. Apple Inc., Case
                                            No. 18-cv-00572-WHA

                                            Dear Counsel,

                                            I write on behalf of the Electronic Frontier
                                            Foundation regarding Uniloc USA, Inc. v.
                                            Apple Inc., Cases No. 3:18-CV-00360-
                                            WHA; -00363-WHA; -00365-WHA;
                                            -00572-WHA

                                            It has come to our attention that some of
                                            the public filings in these cases are so
                                            heavily redacted that even key parts of
                                            the parties’ legal arguments are withheld.
                                            We specifically object to the redactions in
                                            Apple’s Notice of Motion and Motion to
                                            Dismiss for Lack of Subject Matter
                                            Jurisdiction (Doc. 149), Plaintiffs’
                                            Opposition to Defendant’s Motion to
                                            Dismiss (Doc. 156), Apple's Reply (Doc.
                                            161), and related exhibits and
                                            declarations (docket Nos. in case -00572-
                                            WHA).

                                            More than good cause, indeed
                                            “compelling reasons,” are required to seal
                                            documents used in dispositive



5 of 8                                                                                                                3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document   168-2 Filed 03/11/19 Page 7 of 9

                                            motions. Kamakana v. Honolulu, 447 F.3d
                                            1172, 1179 (9th Cir. 2006); see also In re
                                            Violation of Rule 28(D), 635 F.3d 1352,
                                            1356 (Fed. Cir. 2011). In this case,
                                            Apple’s dispositive motion to dismiss and
                                            Uniloc’s response are effectively being
                                            withheld from the public (see, e.g., pages
                                            11-21 of Doc. 149). Apple has stated that
                                            this material is redacted because it
                                            relates to documents that Plaintiffs
                                            designated as highly confidential.See Doc
                                            134. Plaintiffs have submitted a motion
                                            and a conclusory declaration stating that
                                            disclosure would cause them
                                            harm. See Docs. 141, 141-1.

                                            From our review of the pleadings, it is
                                            clear that the redactions go well beyond
                                            what is permitted under the law. The
                                            motion and opposition relate to purported
                                            assignment agreements between the
                                            plaintiff entities and Fortress. But the
                                            parties cannot redact allinformation
                                            regarding these agreements, especially
                                            where they bear on a dispositive motion.

                                            While courts have allowed some very
                                            limited redactions of commercially
                                            sensitive terms in patent assignments and
                                            licenses, they do not allow parties to
                                            engage in the kind of wholesale sealing
                                            and redactions seen in this
                                            case. Compare In re Elec. Arts, Inc., 298
                                            F. App’x 568, 569 (9th Cir. 2008) (allowing
                                            a party to redact “pricing terms, royalty
                                            rates, and guaranteed minimum payment
                                            terms”) with Autodesk, Inc. v. Alter, No.
                                            16-CV-04722-WHO, 2017 WL 1862505,
                                            at *8 (N.D. Cal. May 9, 2017) (declining to
                                            seal provisions of license agreement
                                            except for the license amount). Indeed,
                                            the law reports are filled with decisions
                                            where the terms of patent assignment
                                            agreements are discussed openly. See,
                                            e.g., Diamond Coating Techs., LLC v.
                                            Hyundai Motor Am., 823 F.3d 615, 617
                                            n.1 (Fed. Cir. 2016) (noting that the
                                            appeals court was discussing the terms of
                                            the agreements in its public ruling even
                                            though they had been designated as
                                            confidential during discovery).

                                            As the parties are likely aware, Judge
                                            Alsup expects litigants in his Court to
                                            follow the Ninth Circuit’s strong rule in
                                            favor of open courts. See, e.g., Order
                                            Approving Stipulated Protective Order
                                            Subject to Stated Conditions, Apple Inc. v.
                                            Psystar Corp., No. C 08-03251 WHA
                                            (attached) (noting that the parties’
                                            designations cannot overcome Ninth



6 of 8                                                                                                 3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document                   168-2 Filed 03/11/19 Page 8 of 9

                                                   Circuit authority requiring access to
                                                   courts). We ask that the parties refile their
                                                   pleadings consistent with the First
                                                   Amendment and common law access to
                                                   courts.

                                                   We hope that we can resolve this issue
                                                   without the need for EFF to intervene
                                                   formally in this case. If necessary,
                                                   however, EFF will move to intervene and
                                                   ask the court to unredact and unseal
                                                   improperly withheld material. We note
                                                   that, on two previous occasions, EFF has
                                                   successfully moved to intervene in district
                                                   court patent litigation to seek access to
                                                   improperly withheld material. See Blue
                                                   Spike, LLC v. Audible Magic Corp., No.
                                                   6:15-CV-584, 2016 WL 3870069 (E.D.
                                                   Tex. Apr. 18, 2016); Traffic Info., LLC v.
                                                   Farmers Grp., Inc., No. 2:14-CV-713-
                                                   RWS-RSP, 2016 WL 3460763 (E.D. Tex.
                                                   Apr. 7, 2016). In both cases, EFF
                                                   ultimately prevailed and the relevant
                                                   material was placed on the public docket.

                                                   Please let us know when you can be
                                                   available to discuss EFF’s request that
                                                   the parties remove redactions in Docs
                                                   149, 156, 161 and related pleadings.

                                                   Regards,

                                                   Daniel Nazer
                                                   --
                                                   Daniel Nazer
                                                   Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
                                                   Electronic Frontier Foundation
                                                   815 Eddy Street
                                                   San Francisco, CA 94109
                                                   415-436-9333 x149

                                                   https://www.eff.org/join


                                       --
                                       Daniel Nazer
                                       Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
                                       Electronic Frontier Foundation
                                       815 Eddy Street
                                       San Francisco, CA 94109
                                       415-436-9333 x149

                                       https://www.eff.org/join




                                       This email is intended for the confidential use of the
                                       addressees only. Because the information is subject to the
                                       attorney-client privilege and may be attorney work product,
                                       you should not file copies of this email with publicly
                                       accessible records. If you are not an addressee on this
                                       email or an addressee's authorized agent, you have received
                                       this email in error; please notify us immediately at
                                       617 456 8000 and do not further review, disseminate or copy
                                       this email. Thank you.

                                       ------------------------------




7 of 8                                                                                                                 3/5/19, 3:58 PM
RE: Uniloc USA, Inc. v.Case
                        Apple 3:18-cv-00363-WHA
                              Inc., Case No. 18-cv-00572-WHA
                                                         Document                        168-2 Filed 03/11/19 Page 9 of 9

                                         IRS Circular 230 Disclosure: Any federal tax advice or
                                         information included in this message or any attachment is
                                         not intended to be, and may not be, used to avoid tax
                                         penalties or to promote, market, or recommend any
                                         transaction, matter, entity, or investment plan discussed
                                         herein. Prince Lobel Tye LLP does not
                                         otherwise by this disclaimer limit you from disclosing the tax
                                         structure of any transaction addressed herein.

                                    --
                                    Daniel Nazer
                                    Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
                                    Electronic Frontier Foundation
                                    815 Eddy Street
                                    San Francisco, CA 94109
                                    415-436-9333 x149

                                    https://www.eff.org/join


                             --
                             Daniel Nazer
                             Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
                             Electronic Frontier Foundation
                             815 Eddy Street
                             San Francisco, CA 94109
                             415-436-9333 x149

                             https://www.eff.org/join




                   --
                   Daniel Nazer
                   Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
                   Electronic Frontier Foundation
                   815 Eddy Street
                   San Francisco, CA 94109
                   415-436-9333 x149

                   https://www.eff.org/join


             --
             Daniel Nazer
             Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
             Electronic Frontier Foundation
             815 Eddy Street
             San Francisco, CA 94109
             415-436-9333 x149

             https://www.eff.org/join


         --
         Daniel Nazer
         Senior Staff Attorney & Mark Cuban Chair to Eliminate Stupid Patents
         Electronic Frontier Foundation
         815 Eddy Street
         San Francisco, CA 94109
         415-436-9333 x149

         https://www.eff.org/join




8 of 8                                                                                                                      3/5/19, 3:58 PM
